Name: Commission Regulation (EEC) No 45/83 of 7 January 1983 amending Regulation (EEC) No 1204/72 laying down detailed rules for the application of the subsidy system for oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 1 . 83 Official Journal of the European Communities No L 6/7 COMMISSION REGULATION (EEC) No 45/83 of 7 January 1983 amending Regulation (EEC) No 1204/72 laying down detailed rules for the application of the subsidy system for oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Article 27 (5) thereof, Having regard to Council Regulation (EEC) No 2749/78 of 23 November 1978 on trade in oils and fats between the Community and Greece (3), and in particular Article 9 thereof, Whereas Article 28 ( 1 ) of Commission Regulation (EEC) No 1204/72 (4), as last amended by Regulation (EEC) No 3326/82 (*) fixed the amount of the security referred to in Article 9 (2) of Council Regulation (EEC) No 2114/71 of 28 September 1971 on the subsidy for oil seeds (6), as amended by Regulation (EEC) No 851 /78 (7); whereas having regard to the trend of prices on the world market and to the level of aid fixed in recent months, it is necessary to increase the amount of the security ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Article 28 ( 1 ) is amended as follows :  in the first indent '25 ECU' is replaced by '28 ECU',  in the second indent '28 ECU' is replaced by *35 ECU'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply as from 14 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 January 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 162, 12. 6 . 1982, p. 6 . 0 OJ No L 331 , 28 . 11 . 1978 , p. 1 . (4) OJ No L 133 , 10 . 6 . 1972, p. 1 . H OJ No L 351 , 11 . 12. 1982, p. 33 . (6) OJ No L 222, 2. 10 . 1971 , p. 2. 0 OJ No L 116, 28 . 4 . 1978 , p. 4.